Order filed May13, 2014.




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00637-CV
                                   ____________

                           EDWARD MAYO, Appellant

                                         V.

            FIVE STAR MERCHANT SERVICES, INC., Appellee


                       On Appeal from the 11th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-26253


                                    ORDER

      Appellant’s brief was due May 1, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with the clerk of this court on or before June 2,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM